DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US Patent Application Publication 2018/0097514).
Regarding claim 1, Ishii discloses an ignition apparatus for controlling energization of a primary winding of an ignition coil (3) to accordingly generate an ignition voltage across a secondary winding of the ignition coil [0002, where ignition coils have a primary winding and a secondary winding], the ignition apparatus comprising: 
a switching circuit comprising a switch (4) connected to the primary winding; and
a control circuit comprising: 
a driver (2) configured to control energization of the switch in response to an energization command signal inputted thereto;
an overtemperature protection circuit (7) configured to: 
monitor a temperature parameter representing a temperature of the switch [0040];
c to flow to the IGBT 4 below the temperature threshold]; and
cause the driver to shut down the energization of the switch upon determination that the temperature of the switch obtained based on the monitored temperature parameter is higher than the predetermined prevention temperature [0019, 0040, where the overheat detection circuit 7 obtains temperature information on the IGBT 4 and ECU 2 forcibly turns off the IGBT 4 when the overheat detection circuit exceeds its temperature threshold and allows current Ic to flow to the IGBT 4 below the temperature threshold]; and
a deterioration determination circuit (11) configured to perform a deterioration determination task of: 
monitoring an absolute increase in the temperature parameter during a predetermined deterioration detection period that has been started since the energization command signal being inputted to the control circuit [0020, the threshold voltage of the current limiting circuit is increased during a deterioration detection period during which the current is being limited by the circuit]; and
performing a comparison between the absolute increase in the temperature parameter and a predetermined deterioration detection threshold to thereby determine whether a level of deterioration of the switching circuit is within an acceptable level [0043, temperature parameter is compared to a second threshold to suppress heat generation when an abnormal operation lasts for a prolonged period of time; the term deterioration has been broadly construed as being indicated as a control based on the 
Regarding claim 3, Ishii further discloses wherein: 
the deterioration detection period is set within a duration of the energization command signal inputted to the control circuit [0020, 0039]; 
the deterioration detection threshold is set such that the level of deterioration of the switching circuit becomes higher than the acceptable level before the temperature of the switch obtained based on the monitored temperature parameter becomes higher than the predetermined prevention temperature [0043, the acceptable level is lower than the predetermined prevention temperature]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Taguchi (US Patent Application Publication 2016/0260650).
Regarding claim 2, Ishii discloses the apparatus of claim 1 as discussed above and further discloses wherein: 
the deterioration determination circuit is configured to output a deterioration detection signal to the driver upon determination that the level of deterioration of the switching circuit is higher than the acceptable level [0038-0039]. 

Taguchi discloses a driver configured to shut down energization of the switch in response to receiving a deterioration detection signal [0009]. 
Taguchi teaches that turning off energization to the switch after receiving information about a deterioration in cooling of the switch makes it possible to restrain overheating of the switch, associated diodes and connected drivers [0010-0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature sensors and driver that shut down energization of a switch in response to receiving a deterioration detection signal with the switch disclosed by Ishii because the combination can be used to restrain overheating of a plurality of semiconductor elements when cooling is ineffective. 
 Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Taguchi (US Patent Application Publication 2016/0260650) and further in view of Yoshimura (US Patent Application Publication 2013/0060499).
Regarding claim 4, Ishii, as modified by Taguchi, discloses the apparatus of claim 2 as discussed above. Ishii further discloses the deterioration determination circuit comprises: 
a generator (5) configured to trigger generation of the predetermined deterioration period in response to the energization command signal being inputted to the control circuit [0011, 0031]; 
a calculation circuit configured to: 
calculate an initial value of the temperature parameter at the input of the energization command to the control circuit [0043]; and

Ishii does not disclose a comparator or a filter circuit. 
Yoshimura discloses a comparator (2201) configured to compare an absolute increase in a temperature parameter with a deterioration detection threshold to accordingly output a deterioration detection signal to a driver (2124) upon determination that the absolute increase in the temperature parameter is higher than a deterioration detection threshold [0024, 0034-0036]; and
a filter circuit (94) configured to enable the deterioration detection signal to be passed therethrough to the driver within a deterioration detection period [0133].
	Yoshimura teaches that the filter circuit has the function of smoothing the deterioration detection signal so that it can be used as a DC signal [0133] and teaches that the comparator has the function of comparing two signals and outputting a signal based on the comparison [0039]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter circuit and comparator disclosed by Yoshimura with the apparatus disclosed by Ishii to smooth the deterioration detection signal for use as a DC signal and to predictably perform the comparison between the signal and threshold disclosed by Ishii. 
Regarding claims 5-6, Ishii, as modified by Taguchi, discloses the apparatus of claim 2 as discussed above, but does not disclose wherein: the deterioration determination circuit has at least one of: 
a first function of notifying the deterioration detection signal to an external apparatus; and
a second function of storing information about the outputting of the deterioration detection signal. 

a first function of notifying the deterioration detection signal to an external apparatus (4a) [0136, as shown in Figure 4]; and
a second function of storing information about the outputting of the deterioration detection signal [0179];
wherein: 
the deterioration determination circuit has the second function of storing the information about the outputting of the deterioration detection signal [0179]; and
an overtemperature protection circuit (108, 13, 14) is configured to output, to the driver, an overtemperature detection signal upon determination that the temperature of a switch (5) obtained based on a monitored temperature parameter is higher than a predetermined prevention temperature [0042], 
the second function of the deterioration determination circuit stores, in addition to the information about the outputting of the deterioration detection signal, another information about the outputting of the overtemperature detection signal [0179]. 
Taguchi teaches that the apparatus is used in the electronic systems of vehicles and like devices [0003] and thus, for example, deterioration information would be useful to a driver of a vehicle. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second functions disclosed by Taguchi with the apparatus disclosed by Ishii where such apparatus is used in a motor vehicle to enable the information to be displayed and retrieved by a driver of the vehicle. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent Application Publication 2018/0097514) in view of Shimizu (US Patent Application Publication 2019/0356128).

the control circuit is configured to receive the energization command signal being cyclically inputted thereto [0039]; and 
the deterioration determination circuit is configured to: 
perform the deterioration determination task for each cycle of the energization command signal being inputted to the control circuit to thereby output a deterioration detection signal upon determination that the level of deterioration of the switching circuit is higher than the acceptable level for at least one cycle of the energization command signal being inputted to the control circuit [0043]. 
Ishii does not disclose the deterioration determination circuit is configured to: count the number of times the deterioration detection signal is outputted during the cycles of the energization command signal being inputted to the control circuit; and
generate a definitive deterioration detection signal upon determination that the counted number has reached a predetermined number. 
Shimizu discloses a deterioration determination circuit (14b) configured to: 
count a number of times a deterioration detection signal is outputted during cycles of an energization command signal being input to a control circuit [0037, 0039, 0068-0069]; and
generate a definitive deterioration detection signal upon determination that the counted number has reached a predetermined number [0037, 0039, 0068-0069];
generate the definitive deterioration detection signal upon determination that the counted number has reached the predetermined number for a current cycle of the energization command signal being inputted to the control circuit [0037, 0039, 0068-0069];
output the definitive deterioration detection signal to the driver for the current cycle of the energization command signal being inputted to the control circuit [0010]; and

Shimizu teaches that the deterioration can be detected whether the count calculation circuit 14b is included or not and teaches that it may be freely selected as necessary [0081]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the deterioration determination circuit disclosed by Shimizu with the apparatus disclosed by Ishii because the deterioration can be predictably detected whether or not the circuit is included or not and it may be freely selected as necessary. 
Regarding claim 9, Ishii, as modified by Shimizu, discloses the apparatus of claim 7 as discussed above. Ishii does not disclose the deterioration determination circuit configured to generate the definitive deterioration detection signal based on the counted number. 
Shimizu discloses a deterioration determination circuit (14b) configured to: 
generate the definitive deterioration detection signal upon determination that the counted number has reached the predetermined number for a current cycle of the energization command signal being inputted to the control circuit [0037, 0039, 0068-0069];
permit energization of the switch for the current cycle of the energization command signal being inputted to the control circuit [0010]; and
output the definitive deterioration detection signal to the driver for each of subsequent cycles of the energization command signal being inputted to the control circuit after the current cycle [0010]; and
the driver is configured to shut down the energization of the switch in response to receiving the definitive deterioration detection signal outputted for each of the subsequent cycles [0010]. 
Shimizu teaches that the deterioration can be detected whether the count calculation circuit 14b is included or not and teaches that it may be freely selected as necessary [0081]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747